Citation Nr: 0907008	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

The Veteran's appeal also included the issues of service 
connection for bilateral shoulder and left ankle disorders 
and increased evaluations for right ear hearing loss, 
hypertension, and a L4-L5 herniated nucleus pulposus.  The RO 
granted the three service connection claims in a December 
2007 decision, and the Veteran withdrew the increased 
evaluation claims at his May 2008 Travel Board hearing.  
Consequently, these issues are no longer before the Board on 
appeal.

In an April 2007 Statement of the Case, the RO reopened the 
Veteran's claim for service connection for a right knee 
disorder.  The Board has a legal duty to address the "new 
and material evidence" requirement of 38 C.F.R. § 3.156 
(2008) regardless of the actions of the RO and has thus 
characterized the issue as such.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

The Veteran's reopened claim for service connection for a 
right knee disorder is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right 
knee disorder was previously denied in unappealed rating 
decisions issued in March 1998, January 1999, and January 
2002.  

2.  Evidence received since the January 2002 rating decision 
includes medical opinions indicating a causal link between 
the current right knee disorder and service; no such link had 
been established in the record at the time of the unappealed 
January 2002 rating decision.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a right knee disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this case, the Veteran's initial claim for service 
connection for a right knee disorder was denied in a March 
1998 rating decision on the basis that he did not report for 
a VA examination and that his current condition was "not 
known."  The Veteran was notified of this decision in April 
1998 but did not indicate disagreement within the following 
year.  

Following a July 1998 VA examination, the RO again denied the 
Veteran's claim in January 1999 on the basis that there was 
no evidence showing that a current right knee disorder was 
related to service.  The Veteran was notified of this rating 
decision in April 1999 but did not respond within the 
following year.  

The Veteran's next claim for service connection for a right 
knee disorder was received in March 2001.  Following a 
November 2001 VA examination, the report of which contains an 
assessment of right knee strain with minor patellar 
articulation degenerative joint disease, the RO denied the 
Veteran's claim in a January 2002 rating decision on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  The Veteran submitted a Notice of 
Disagreement with this denial in January 2003, and a 
Statement of the Case was issued in January 2004.  The 
Veteran's Substantive Appeal, however, was not received until 
April 2004, nearly 90 days later and more than two years 
following notification of the January 2002 rating decision.  
As noted by the RO in a May 2004 letter, this substantive 
appeal was untimely.  38 C.F.R. § 20.302(b).

The Board therefore finds that the aforementioned rating 
decisions are final under 38 U.S.C.A. § 7105(c).  The 
question for the Board now is whether new and material 
evidence has been received in support of the claim since the 
issuance of the January 2002 rating decision, the most recent 
denial of the Veteran's claim.

In this regard, the Board has taken note of two medical 
opinions added to the claims file subsequent to the January 
2002 rating decision.  In a statement received by the RO in 
May 2005, a VA doctor noted that the Veteran has fibromyalgia 
affecting multiple areas, including the knees, and that it 
was "clear" after talking to the Veteran that this 
condition began during his military service and should be 
considered service connected.  Also, in a July 2006 
statement, David A. Dunnington, M.D., noted that the Veteran 
had a right knee medial meniscus tear "which probably 
resulted from an injury he had when he was in the Army in the 
early 1990's."  As this new evidence suggests a causal link 
between the current right knee disorder and service, and as 
such a link was not established at the time of the January 
2002 rating decision, the evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, new and material evidence has been received, and 
the Veteran's claim for service connection for a right knee 
disorder is reopened.

For reasons described in further detail below, however, 
additional development and adjudication is needed prior to a 
final adjudication of the Veteran's claim.  This action will 
be accomplished on remand.

II.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Nevertheless, the Board's analysis in this case has been 
limited to reopening the Veteran's claim, with any needed 
additional development addressed upon remand.  Accordingly, 
no further discussion of whether VA has fulfilled its 
notification and assistance requirements is needed at the 
present time.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a right knee disorder; to that 
extent only, the appeal is granted.


REMAND

To date, the RO has addressed the Veteran's claim solely on a 
direct service connection basis, and the etiology opinion 
included in a November 2007 VA examination addendum addressed 
only direct service connection.  During his May 2008 Travel 
Board hearing, however, the Veteran raised the question of 
whether his right knee disorder was secondary to a service-
connected left knee disorder.  He indicated that he had been 
told by a VA doctor that there was a causal connection 
between the two knee disorders and also noted ongoing VA 
treatment.  

Given that the RO has not addressed the Veteran's claim under 
38 C.F.R. § 3.310 (2008) (secondary service connection) to 
date, additional development and adjudication are needed in 
this case.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 
(2006) (although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim). The Board also 
notes that the most recent VA outpatient treatment reports of 
record from the Puget Sound (Washington) VA Health Care 
System date from November 2005, and an April 2008 
supplemental statement of the case concerning the increased 
rating issues that are not now before the Board on appeal 
contains a statement that review of an on-line record system 
continues to indicate no treatment within that health care 
system since November 2005.  At his May 2008 hearing, 
however, the Veteran stated that he was receiving current 
treatment, in the form of medication, for his right knee from 
VA.

Accordingly, the case is REMANDED for the following action:

1.  The Puget Sound VA Health Care System 
should be contacted, and all records of 
treatment of the Veteran dated since 
November 2005 should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right knee 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed right 
knee disorder was caused or permanently 
worsened as a consequence of his service-
connected left knee disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated, with full consideration 
of 38 C.F.R. § 3.310 to determine if the 
claimed right knee disorder was incurred 
or aggravated as secondary to the 
service-connected left knee disorder.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


